Title: From Thomas Jefferson to John Armstrong of New York, 26 May 1804
From: Jefferson, Thomas
To: Armstrong, John


          
            Dear Sir,
            Washington May 26. 04
          
          We find it of advantage to the public to ask of those to whom appointments are proposed, if they are not accepted, to say nothing of the offer, at least for a convenient time. the refusal cheapens the estimation of the public appointments and renders them less acceptable to those to whom they are secondarily proposed. the occasion of this remark will be found in a letter you will recieve from the Secretary of state proposing to you the appointment to Paris as successor to Chancellor Livingston. I write this private letter to remove some doubts which might perhaps arise in your mind. you have doubtless heard of the complaints of our foreign ministers as to the incompetency of their salaries. I believe it would be better were they somewhat enlarged. yet a moment’s reflection will satisfy you that a man may live in any country on any scale he pleases, and more easily in that than this because there the grades are more distinctly marked. from the Ambassador there a certain degree of representation is expected. but the lower grades of Envoy, Minister, resident, Chargé have been introduced to accomodate both the sovereign & missionary as to the scale of expence. I can assure you from my own knolege of the ground that these latter grades are left free in the opinion of the place to adopt any stile they please, & that it does not lessen their estimation or their usefulness. when I was at Paris two thirds of the diplomatic men of the 2d. and 3d. orders entertained nobody. yet they were as much invited out and honoured as those of the same grades who entertained. I suspect from what I hear that the Chancellor having always stood on a line with those of the first expence here has not had resolution enough to yield place there, & that he has taken up the Ambassadorial scale of expence. this procures one some sunshine friends who like to eat of your good things, but has no effect on the men of real business, the only men of real use to you, in a place where every man is estimated at what he really is. but this subject requires more detail than can be given but in conversation. if you accept, I think it will be necessary for you to come and pass some days here in reading the correspondence with the courts of Paris, London & Madrid, that you may be fully possessed of the state of things on that side the water so far as they concern us. the Chancellor being extremely urging in his last letters to be immediately relieved, we are obliged to ask all the expedition in departure which is practicable. the state of affairs between us & France as they respect St. Domingo is somewhat embarrassing & urgent. Accept my friendly salutations & assurances of great esteem & respect
          
            Th: Jefferson 
          
        